IN THE SUPREME COURT OF THE STATE OF DELAWARE

GARY RAVET,                            §
                                       §   No. 369, 2014
      Petitioner Below,                §
      Appellant,                       §
                                       §
      v.                               §   Court Below—Chancery Court
                                       §   of the State of Delaware
THE NORTHERN TRUST                     §   C.A. No. 7743-VCG
COMPANY OF DELAWARE and                §
BARRY C. FITZPATRICK, in their         §
capacity as co-trustees,               §
                                       §
      Respondents Below,               §
      Appellees.                       §
                                       §
In re: Restatement of Declaration of   §
Trust Creating the Survivor’s Trust    §
Created Under the Ravet Family         §
Trust Dated February 9, 2014           §

                          Submitted: February 11, 2015
                           Decided: February 12, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                   ORDER

      This 12th day of February, 2015, the Court having considered this matter

after oral argument and on the briefs filed by the parties has determined that the

final judgment of the Chancery Court should be affirmed on the basis of and for

the reasons assigned by the Chancery Court in its bench ruling dated January 29,

2014 and letter opinion dated June 4, 2014.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Chancery

Court be, and the same hereby is, AFFIRMED.

                                   BY THE COURT:

                                   /s/ Randy J. Holland
                                   Justice




                                     2